Judge Roane
pronounced the Court's opinion.
The Court is inclined to think that the bond declared on in this case is not a good bond tinder the statute; in this; that it gives back interest from the time when the rent became due, and does not merely commence that interest from the date of the Bond. But it is uniinporta1lt whether it be good as a statutory bond, or not. In eit1icr case, an action lies upon it, according to the uniform decisions of this Court. The giving a summary remedy by motion does not annul the pro-existing remedy by action; but either may be pursued (in relation to a good statutory bond) at the election of the party. With ros*320pect to the back interest; as the bond stipulates for it's payment, and there is certainly nothing unjust in thu stipulation, the Court sees no objection to its r~covery in this action, and affirms the judgment.